Citation Nr: 1548594	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center


THE ISSUE

Whether the Appellant filed a timely notice of disagreement for a contested claim.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  He died in February 2010.  The Appellant was the Veteran's first wife.

This matter pertains to a contested claim for recognition as the surviving spouse of the Veteran, and comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 Administrative Decision by the Department of Veterans Affairs (VA) Pension Center in Philadelphia.  The issue before the Board is whether the Appellant's notice of disagreement with the September 2011 decision was timely filed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2014 Statement of the Case the RO identified the issue as whether the Appellant's notice of disagreement "received August 15, 2012" was timely filed.  Unfortunately, this document is not in the claims file.  As this document lies at the very crux of this controversy it must be associated with the claims file.  The version of the Appeal Rights (VA Form 4107c) that was in effect and sent to the Appellant in September 2011 should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the August 15, 2012, notice of disagreement with the claims file.  

2.  Associate a copy of the VA Form 4107c that was in effect and sent to the Appellant in September 2011, with the claims file.

3.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

